FSONA SYSTEMS CORP.

140 - 11120 Horseshoe Way

Richmond, BC V7A 5H7

Canada

March 22, 2005

Sunny Taylor

1504 Night Shade Court

Vienna, VA 22182

Dear Sunny:

 

Re: Offer of Employment

The following are the terms and conditions upon which Fsona Systems Corp.
(“Fsona”) is prepared to employ you.

1.

Work Duties

1.01

You will carry out your duties at an office to be established in Fairfax County,
Virginia. You will carry out the duties and responsibilities of the position of
Chief Executive Office of Fsona, which duties and responsibilities will be
determined and issued by Fsona's Board of Directors (the "Board") from time to
time. You will also agree to and will consent to be appointed as a director of
the Board.

1.02

Upon execution of this Agreement by the parties hereto, you will meet confer
with the Board to establish a set of goals and objectives (the “Performance
Goals”) for performance that will be mutually agreeable to the Board. The
initial Performance Goals for the Initial Terms will be those agreed upon by you
and the Board within 30 days of the date of this Agreement, failing which the
initial Performance Goals will be determined by the Board. The Performance Goals
for any Renewal Term will be mutually agreed to by you and the Board on a yearly
basis within 30 days of the commencement of any such Renewal Term.

2.

Commencement Date of Employment

2.01

Your employment will commence on a date (the "Start Date") as mutually agreed to
by you and the Board. Fsona will employ you for a one (1) year period commencing
on the Start Date and ending one year later (the “Initial Term”). The employment
period is subject to the termination provisions in Section 11 of this Agreement.

2.02

The effectiveness of this Agreement is subject to the approval of the Board and
this Agreement will not become legally binding on Fsona until approved by the
Board.

2.03

Upon expiry of the Initial Term and provided that you are not then in default
under this Agreement, Fsona may offer you a one-year renewal of this Agreement,
based on the terms and conditions applicable as of the final day of the Initial
Term or on

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

such other terms and conditions as may be offered by Fsona at such time. If you
accept such renewal, then the Agreement will continue during the renewal term.
Upon expiry of the first renewal term and any subsequent renewals of this
Agreement, Fsona may again offer a one-year renewal term on terms and conditions
applicable as of the final day of the previous renewal term or on such other
terms and conditions as may be offered by Fsona at such time. Prior to the
commencement of any renewal term, the parties may mutually agree on any
amendments to the terms of this Agreement.

3.

Signing Bonus, Salary and Performance Bonus

3.01

Subject to the other terms and conditions of this Agreement and upon approval of
this Agreement by the Board, Fsona agrees to pay to you a signing bonus of
US$100,000.

3.02

Subject to the other terms and conditions of this Agreement, Fsona agrees to pay
to you a base salary of US$150,000. If the parties agree to renew this Agreement
after expiry of the Initial Term, Fsona agrees to pay you a base salary of
US$200,000 for the first Renewal Term.

3.03

At the end of the Initial Term, you will be eligible to receive a monetary bonus
of up to $100,000 based on the extent to which the Board determines that you
have achieved the Performance Goals for the Initial Term (or portion thereof).

4.

Vacation

4.01

You will be entitled to paid vacation in an amount as mutually agreed to by you
and the Board. Actual vacation time off will be agreed upon between you and the
Board. Any unused vacation will be converted to base salary and paid to you, at
your sole discretion, annually, at the completion of Fsona’s fiscal year. In the
event that you elect to carry forward unused vacation time, you may do so to a
maximum of one year’s unused vacation.

5.

Health and Welfare Benefits

5.01

Fsona will pay the premiums for any dental, medical and other benefit plans as
may be introduced from time to time by Fsona or its carriers. Policy documents
govern benefit entitlement. If Fsona does not maintain a dental, medical or
other plan for its United States employees, then Fsona will reimburse you for
any plans that you maintain and will make such other arrangements to ensure that
you receive benefits equal to the benefits offered to other employees of Fsona.

6.

Expenses

6.01

In accordance with policies formulated by Fsona from time to time, you will be
reimbursed for all reasonable travelling and other expenses actually and
properly incurred by you in connection with the performance of your duties and
functions. For all such expenses, you will be required to keep proper accounts
and to furnish statements and vouchers to Fsona within 30 days after the
expenses are incurred. Fsona will also pay for the premiums for any directors'
and officers' liability

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

insurance that may be obtained when and if the Board determines that such
insurance is necessary.

7.

Founders Stock

7.01

Pursuant to the terms of a Subscription Agreement to be executed and delivered
by you and Fsona as soon as practicable following your acceptance of this
Agreement, Fsona shall grant, at no additional consideration to you, to you such
number of shares (the "Shares") of common stock in the capital of Fsona which
will be equal to 3% of the issued and outstanding shares after completion of the
first round of funding for Fsona. These shares shall all vest on the Date of
Grant but shall be subject to repurchase by fSONA on the following terms:

7.01.1

if your employment ceases before the date which is six months from the Date of
Grant, then fsona shall have the right to purchase all the Shares at the
original value on the Date of Grant;

7.01.2

if your employment ceases before the date which is 18 months from the Date of
Grant, then Fsona shall have the right to purchase two-thirds (2/3) the Shares
at the original value of the Date of Grant;

7.01.3

if your employment ceases before the date which is 30 months from the Date of
Grant, then Fsona shall have the right to purchase one-thirds (1/3) the Shares
at the original value of the Date of Grant;

7.01.4

if your employment ceases after the date which is 30 months from the Date of
Grant, then Fsona shall not have the right to purchase any of the Shares

7.02

You agree and acknowledge that none of the Shares will be registered under the
Securities Act of 1933 or under any state securities or "blue sky" laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons (as that
term is defined in Regulation S under the Securities Act of 1933), except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the Securities Act of 1933, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933 and in each case only in accordance
with applicable state and provincial securities laws.

8.

Service to Fsona

8.01

During the term of your employment by Fsona you will well and faithfully serve
Fsona and promote its interests and devote the whole of your working time,
attention and energy to the business and affairs of Fsona.

8.02

During the term of your employment by Fsona you will not carry on or engage in
any other business or occupation or become a director, officer, employee,
consultant or agent or hold any position or office with any other corporation,
firm or person other than with Fsona, unless otherwise agreed to in advance in
writing by Fsona.

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

9.

Confidentiality and Proprietary Rights

9.01

All business and trade secrets and confidential information and knowledge which
you may acquire during the continuance of your employment with Fsona related to
the business and affairs of Fsona or to its systems, programs, ideas, marketing
and promotional plans, sales forecasts, financial information, products or
services (collectively the “Confidential Information”), will for all purposes
and at all times, both during the continuance of your employment and at all
times thereafter, be held by you in trust for the exclusive benefit of Fsona.
Neither during the term of your employment nor at any time thereafter shall you
disclose to any corporation, firm or person other than Fsona, any of the
Confidential Information, nor will you use for any purposes other than those
expressly authorized by Fsona, the Confidential Information. This paragraph does
not apply to any information which would be found in the public domain.

9.02

You agree that, on or before the Start Date, you will execute and deliver to
Fsona, Fsona's form of Confidentiality and Proprietary Rights Agreement.

10.

Non-Solicitation of Company Clients

10.01

While you are employed by Fsona and for a period of six months immediately
following the termination of your employment with Fsona, you covenant and agree,
in consideration for Fsona paying you, on a monthly basis, one-half of your
annual base salary, that you will not, directly or indirectly:

10.01.1

contact or solicit any clients of Fsona for the purpose of selling or supplying
to such clients, any products or services which are competitive with the
products or services developed, marketed, sold or licensed by Fsona; or

10.01.2

initiate contact with any employee, director or officer of Fsona for the purpose
of offering him or her employment with any person other than Fsona.

11.

Termination

11.01

In the event of cause, Fsona may terminate your employment at any time before
the end of the Initial Term or any renewal term of this Agreement without notice
and without any payment whatsoever. For the purposes of this Agreement, cause
includes but is not limited to: (a) your death or serious incapacity; (b) you
being convicted for any felony crime (whether in connection with Fsona’s affairs
or otherwise) or any cause involving moral turpitude; (c) you committing an act
of fraud, misrepresentation or gross negligence in connection with Fsona’s
affairs or in carrying out your duties for Fsona; (d) you failing to comply with
reasonable orders and directives from the Board; (e) you failing to be available
to perform your duties as set out in this Agreement; or (f) any material breach
by you of any provision of this Agreement, if such breach has not been cured
within thirty (30) days following written notice by Fsona to you of such breach
setting forth with specificity the nature of such breach.

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

11.02

In the absence of just cause, and in the event of your resignation on or before
the date which is one year from the Start Date or during any Renewal Term, the
following resignation provisions apply to your agreement with Fsona:

11.02.1

You may resign on giving to Fsona three months’ prior written notice of the
effective date of your resignation.

11.02.2

On receipt of your three months’ notice of resignation, Fsona may elect to pay
you three months’ base salary in lieu of notice, in which case your employment
will terminate immediately upon receipt of such payment.

11.02.3

In the event that your employment is terminated for convenience, you shall be
entitled to payment of six months’ of your then current annual base salary. For
the purposes of this Agreement, termination for convenience includes the
following: (a) a substantial alteration in the nature or status of your
responsibilities as contemplated by this Agreement; (b) a substantial reduction
by Fsona in your compensation, benefits or perquisites as in effect during the
Initial Term or any Renewal Term; or (c) a relocation of your place of
employment, without your consent, to a location that is more than 25 miles from
the office location to be established in or near Fairfax County, Virginia.

11.02.4

It is agreed that in the event of the termination of your employment that
neither you nor Fsona shall be entitled to any notice or payment in excess of
that specified above.

11.03

In the absence of termination under the terms of Sections 11.01 and 11.03 of
this Agreement, your employment with Fsona will terminate on the end of the
Initial Term, subject to the renewal provisions contained in Section 2.02 of
this Agreement.

12.

Law of the Contract

12.01

Any dispute relating to the terms of this Agreement will be resolved pursuant to
the laws of the State of Virginia.

13.

Other Representations

13.01

You acknowledge that in accepting employment with Fsona, you have relied solely
upon the terms and conditions set out in this Agreement, and not upon any other
representations which may have been made during the hiring process.

14.

Modification

14.01

No modification or amendment of this Agreement shall be binding on you or Fsona
unless witnessed in writing and duly executed by you and Fsona.

If you are prepared to accept employment with Fsona on the foregoing terms,
kindly confirm your acceptance and agreement by signing the enclosed duplicate
copy of this letter where indicated and return one copy to us.

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

We ask you to fully consider all of the above terms and to obtain any advice you
feel is necessary, including legal advice, before you execute this Agreement. We
will not accept delivery of this Agreement from you today to ensure that you
have the opportunity to consider these terms and seek advice. If you are not
agreeable to the terms as set out herein, kindly advise us within one week.

Yours truly,

 

Fsona Systems Corp.

 

/s/ Steve Bruk

 

Steven Bruk, Director and President

 

ACCEPTED AND AGREED TO THIS 20th DAY OF March, 2005, I HAVE READ AND UNDERSTAND
THE TERMS AND CONDITIONS OF EMPLOYMENT SET OUT IN THIS LETTER AGREEMENT. I HAVE
BEEN GIVEN FULL OPPORTUNITY TO CONSULT LEGAL ADVISORS OF MY CHOOSING.

/s/ Sunny Taylor

SUNNY TAYLOR

 

 

 

 

D/VZH/690036.3

 

 

 